PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/696,139
Filing Date: 5 Nov 2012
Appellant(s): Makarova et al.



__________________
Stan Torgovitsky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07SEPT2021 and 17NOV2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27MAR2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 1-4, 7, 44-45, 47 and 50-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WOLFE (US 20090073400) in view of DuPont(TM) “PerMX(TM) 3000 Photodielectric Dry Film Adhesive Technical Data Sheet”, dated 2010 and evidenced by SUMMERFELT (US 20090321964) in view of BRAUKER (US 5807406).
Regarding claim 1, WOLF teaches a particulate filter with regularly spaced micropores (title, Figs.) comprising a single flexible polymer layer (substrate, Fig. 1 #1; see Fig. 1 showing flexibility) formed from photo-definable dry film (MYLAR, par. [0027]) wherein the single polymer layer has a flexibility to be disposed on a roll and unrolled (see reel-to-reel manufacture in Fig. 6; par. [0072]); and a plurality of apertures (pores, Fig. 2 #6) formed by exposing the single polymer layer to particle radiation via an optical mask (abstract) to obtain a selected shape of said apertures based on said mask each of said apertures extending through the single polymer layer, said single polymer layer forming a freestanding unattached microfilter (par. [0034]) structure with uniform thickness (par. [0037]).
Note that the particle radiation is not limited (par. [0052]), where the apertures are capable of being formed via UV light (see also BRAUKER Fig. 10; C11/L17-18).
prima facie case of obviousness (MPEP 2144.06). 
DuPont teaches a flexible epoxy-based negative photo-definable dry film that is known to have several advantages such as excellent thickness uniformity after hot roll lamination and a high aspect ratio imaging (P1, left column). See Figs. 1-2 showing that it is on a roll and capable of dry lamination.
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to substitute one known photo-definable dry film for another known photo-definable dry film for its known advantages as taught by DuPont. The references are combinable, because they are in the same technological environment of microfabricated polymer membrane structures. See MPEP 2141 III (B) and (G).
Note that PERMX has been publicly available at least since 2009 (see e.g. SUMMERFELT par. [0016]).
Regarding claim 50, WOLF teaches a microfilter (title, Figs.) structure consisting of: a single flexible polymer layer (substrate, Fig. 1 #1; see Fig. 1 showing flexibility) formed from photo-definable dry film (MYLAR, par. [0027]) wherein the single polymer layer has a flexibility to be disposed on a roll and unrolled (see reel-to-reel manufacture 
Note that the particle radiation is not limited (par. [0052]), where the apertures are capable of being formed via UV light (see also BRAUKER Fig. 10; C11/L17-18).
WOLF teaches a positive photo-definable dry film (MYLAR, par. [0027]; see spec. par. [0041]). WOLF does not teach an epoxy-based negative photo-definable dry film (see spec. par. [0039]). However, it is known to one having ordinary skill in the art that a various microstructures can be made using either a positive photoresist or a negative photoresist as art-recognized equivalents for achieving the microstructure (see BRAUKER C5/L35-39; C8/L12-15) and thus establishes a prima facie case of obviousness (MPEP 2144.06). 
DuPont teaches a flexible epoxy-based negative photo-definable dry film that is known to have several advantages such as excellent thickness uniformity after hot roll lamination and a high aspect ratio imaging (P1, left column). See Figs. 1-2 showing that it is on a roll and capable of dry lamination.
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to substitute one known photo-definable dry film for another known photo-definable dry film for its known advantages as taught by DuPont. The references are combinable, because they are in the same technological 
Note that PERMX has been publicly available at least since 2009 (see e.g. SUMMERFELT par. [0016]).
Regarding claim 2, the device is capable of filtering cells. The claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 3, WOLFE teaches the thickness of the membrane is from 100nm (0.1 microns) to 5µm or any desired thickness (par. [0035]) and that the pore size can be optimized (par. [0006-0007,0038]); i.e. a results-effective variable that affects the filtration characteristic of the filter (par. [0006]). A typical pore size is 1 micron (par. [0051]).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the first apertures have a width that is approximately the same as the thickness because WOLFE teaches the pore size is a results-effective variable, and that the pore size of approximate 1 micron is within the desired thickness range of 0.1 microns to 5µm.  See MPEP 2144.05 II, A & B 
Regarding claim 4, WOLF teaches the single polymer layer comprises inherently at least one surface, the microfilter further comprising a coating of a metallic substance on the at least one surface of the single polymer layer. (par. [0049-0050], 
Regarding claim 7, DuPont teaches an epoxy-based negative photo-definable dry film and presumed to include a polyfunctional epoxy resin. See Specification par. [0036]. DuPont’s PERMX epoxy-based negative photo-definable dry film has the same structure and function. This includes the property of a polyfunctional epoxy resin. Since the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01).
Regarding claims 44-45, WOLF teaches a microfilter (title) system comprising:
a first flexible polymer layer (substrate, Fig. 1 #1; see Fig. 1 showing flexibility) formed from photo-definable dry film (MYLAR, par. [0027]) wherein the first single polymer layer has a flexibility to be disposed on a roll and unrolled (see reel-to-reel manufacture in Fig. 6; par. [0072]); and a plurality of apertures (pores, Fig. 2 #6) formed by exposing the single polymer layer to particle radiation via an optical mask (abstract) to obtain a selected shape of said apertures based on said mask each of said apertures extending through the single polymer layer, said first polymer layer forming a freestanding unattached microfilter (par. [0034]) structure; and
a multilayered structure with a support a tortuous pore path, the polymer layer, and an intermediate layer (par. [0034,0042]). See also par. [0050] regarding a multilayered structure.
Note that the particle radiation is not limited (par. [0052]), where the apertures are capable of being formed via UV light (see also BRAUKER Fig. 10; C11/L17-18).
WOLF does not explicitly teach:

at least one of the first apertures and at least one of the second apertures define at least a portion of a non-linear passage extending through the first freestanding unattached microfilter and the second freestanding unattached microfilter.
However, duplication of parts (i.e. a second freestanding unattached microfilter layer) does not provide unexpected results (MPEP 2144.04(VI)(B). It is obvious to one having ordinary skill in the art at the time the invention was made to have a multilayered structure with as many freestanding unattached microfilter layers as desired to optimize the filtration of cells (par. [0046]). A non-linear path structure is also known in the art (see par. [0042] regarding tortuous path).
A third layer is also obvious (instant claim 45).
WOLF teaches a positive photo-definable dry film (MYLAR, par. [0027]; see spec. par. [0041]). WOLF does not teach an epoxy-based negative photo-definable dry film (see spec. par. [0039]). However, it is known to one having ordinary skill in the art that a various microstructures can be made using either a positive photoresist or a negative photoresist as art-recognized equivalents for achieving the microstructure (see BRAUKER C5/L35-39; C8/L12-15) and thus establishes a prima facie case of obviousness (MPEP 2144.06). 
DuPont teaches a flexible epoxy-based negative photo-definable dry film that is known to have several advantages such as excellent thickness uniformity after hot roll 
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to substitute one known photo-definable dry film for another known photo-definable dry film for its known advantages as taught by DuPont. The references are combinable, because they are in the same technological environment of microfabricated polymer membrane structures. See MPEP 2141 III (B) and (G).
Note that PERMX has been publicly available at least since 2009 (see e.g. SUMMERFELT par. [0016]).
Regarding claim 47, WOLF teaches a coating on at least one surface- either metal (par. [0049-0050], [0070]) or biocompatible (par. [0041]).
Regarding claims 51-52,55-56, WOLF teaches the polymer layer has a uniform thickness (par. [0037]) of any desired thickness, which may be of 10 nm-10 microns (par. [0035]), which anticipates the claimed value of 10 microns (instant claims 52,56) or renders obvious the claimed range of 5-100 microns (instant claims 51,55). WOLF’s thickness range overlaps the claimed range and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claims 53,57, WOLF teaches the selected shape of said apertures is oval (see Fig. 11a).
Regarding claims 54,58, WOLF teaches said selected shape of said apertures is round (see Fig. 11a) with a diameter of 1 micron, which is close to the claimed range of 5-20 μm. WOLF further teaches that the pore size can be optimized (par. [0006-0007,0038]); i.e. a results-effective variable that affects the filtration characteristic of the filter (par. [0006]).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the claimed pore size range because WOLFE teaches the pore size is a results-effective variable, and that the pore size of approximate 1 micron is very close to the claimed range.  See MPEP 2144.05 II, A & B 
Claims 3, 5-6, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over WOLFE (US 20090073400) in view of DuPont(TM) PerMX(TM) 3000 Photodielectric Dry Film Adhesive Technical Data Sheet, dated 2010 and evidenced by SUMMERFELT (US 20090321964) in view of BRAUKER (US 5807406) and further in view of GONG (US 20030138941).
Regarding claim 3, WOLF teaches the single polymer layer comprises a thickness, which can be any thickness as desired (par. [0035]). WOLF does not teach the apertures have a width that is approximately the same as the thickness of the single polymer layer. However, GONG teaches sample preparation integrated chip (title) comprising a microfluidic assay station having channels of various channel dimensions including a width that is approximately the same as the thickness (par. [0067]) made using photolithographic methods (par. [0082]).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the microfilter of WOLFE with aperture 
Regarding claims 5-6, WOLF teaches a biocompatible coating, such as a heparin (par. [0041]). WOLFE does not teach analyte recognition elements disposed on the coating (claim 5) or the polymer layer (claim 6); however, GONG teaches sample preparation integrated chip (title) comprising a microfluidic assay station having channels of various channels coated with analyte recognition elements (e.g. DNA fragment, par. [0017]).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the microfilter of WOLFE with analyte recognition elements of GONG in order to provide a structure suitable for biotech applications (par. [0017, 0067]) such as separate blood cells (par. [0017, 0067]). The references are combinable, because they are in the same technological environment of microfabricated polymer membrane structures and in the area of improving cell-cell separation.  See MPEP 2141 III (A) and (G).
Regarding claim 48, WOLF teaches a biocompatible coating, such as a heparin (par. [0041]). WOLFE does not teach the coating comprises analyte recognition elements; however, GONG teaches sample preparation integrated chip (title) comprising a microfluidic assay station having channels of various channels coated with analyte recognition elements (e.g. DNA fragment, par. [0017]).
.
(2) Response to Argument
Regarding VI.A., Appellant argues that Mylar is not sensitive to low energy radiation, in particular to UV. It should be noted that the claims are device claims, not method claims. The patentability of a device claim is its structure, not the method of making the structure. The claims are directed towards a microfilter (independent claim 1), a microfilter system (independent claim 44), and a structure (independent claim 50). WOLFE teaches a particulate filter with regularly spaced micropores (title) using energy such as He+ ion beam (par. [0074]). Use of UV light is not structure.
Appellant argues it would not have been obvious to one of ordinary skill in the art to use the negative photo-definable dry film of DuPont to manufacture a particulate filter as taught by WOLFE.
As explained in the Final Rejection mailed on 15AUG2019 in response to the Declaration filed on 22JUL2019, WOLFE teaches microfilters, and manufacturing process having a single flexible polymer layer 0.5-20 micrometers thick, with plurality of predefined apertures, each of the apertures extending through the single flexible polymer layer, forming a freestanding unattached microfilter structure with uniform 
It is known to one having ordinary skill in the art that various microstructures can be made using either a positive photoresist or a negative photoresist as art-recognized equivalents for achieving the microstructure (see BRAUKER C5/L35-39; C8/L12-15). Furthermore, DuPont teaches a flexible epoxy-based negative photo-definable dry film that is known to have several advantages such as excellent thickness uniformity and a high aspect ratio imaging (P1, left column). Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to substitute one known photo-definable dry film for another known photo-definable dry film for its known advantages as taught by DuPont. Whether or not the photo-definable dry film is being manufactured by DuPont or someone else is irrelevant to the inquiry of the prior art and whether the claimed invention is obvious to one having ordinary skill in the art at the time the invention was made. It is obvious to one having ordinary skill in the art to use a commonly known material (a negative photodefinable dry film) in the art for its taught advantages as a suitable material for making microstructures.
The Appellant discusses BRAUKER. As explained in the Final Rejection mailed on 15AUG2019 in response to the Declaration filed on 22JUL2019, BRAUKER is used to established the common knowledge of one having ordinary skill in the art that both a positive photoresist or a negative photoresist (C8/L12-15) can be used to create desired microstructures. Use of UV light (C11/L17-18) to generate holes is also known. The In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, Applicant argues straight through pores when e.g. claim 44 requires a non-linear passage. 
It is noted that the features upon which applicant relies (i.e., straight through pores) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, filtration of blood and tumor cells is an intended use not claimed. The Appellant further argues the intended use of filtering blood cells, which is a material worked upon.  A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
The Appellant argues that a positive resist is not interchangeable with a negative film and an epoxy-based dry film was determined to be required for the freestanding single layer structure. It is respectfully submitted that both positive and negative photoresist materials are well known in the art of making microstructures. DuPONT 
As per Applicant’s specification par. [0041]:
“In alternative embodiments, a positive epoxy-based photo-definable dry film may be used instead of a negative dry film […] Examples of dry film positive resists that may be used include […] polyesters, such as polyethylene terephthalate (PET) (MYLAR™), etc. In certain embodiments, a microfilter may be formed from a photo-definable dry film that is not epoxy based, in accordance with embodiments of the present invention. In such embodiments, the dry film may be a positive or a negative resist.”
As explained in the Non-Final Rejection mailed on 27MAR2020 in response to the Supplemental Declaration filed on 15JAN2020, the Declaration include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function. This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof. See MPEP § 716. To be of probative value, any objective evidence should be supported by actual proof. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 716.01(c).II. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). MPEP 716.02(e). The claimed invention is directed towards a microfilter device, not a method of manufacture. WOLFE clearly teaches a free-standing microfilter (par. [0034]). WOLFE teaches a thickness of 500 nm – 20 µm (0.5-20 µm; par. [0035]). It is known in the art to use UV light as well as other forms of radiation to make microstructures (DuPont PerMX 3000 “processing 
The Appellant appears to argue that the combination of references does not enable one of ordinary skill in the art to make the claimed structures without undue experimentation. The rejection is based on whether the claimed invention is obvious to one having ordinary skill in the art. When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). MPEP 2121. "Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).
Regarding VI.B., Appellant makes no new arguments and relies on previous arguments.
For the above reasons, it is believed that the rejections should be sustained.

/Liam Royce/Examiner, Art Unit 1777                                                                                                                                                                                                        
Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777      

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.